UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-6055



GARY LEON MORTON,

                                            Petitioner - Appellant,

          versus


NORTH CAROLINA ATTORNEY GENERAL; RICK JACKSON,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Richard C. Erwin, Senior
District Judge. (CA-97-27-2)


Submitted:   April 29, 1999                    Decided:   May 5, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Leon Morton, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary Leon Morton appeals the district court’s order affirming

the order of the magistrate judge denying his motion requesting a

further stay of the running of the statute of limitations for his

28 U.S.C.A. § 2254 (West 1994 & Supp. 1998) petition.      We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss on the reasoning of the district court.    See

Morton v. North Carolina Attorney General, No. CA-97-27-2 (M.D.N.C.

Dec. 4, 1998).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2